DETAILED ACTION
This action is in response to the submission filed on 1/21/2019.  Claims 1-10 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  claims 1 and 4, line 1 recite “a brace designing” which should merely be “brace designing”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, line 2 and claim 4, line 2 recite “fixing a subject”. It is unclear what this would mean. The limitation appears to be a literal translation into English from a foreign document. It is assumed that the claim is referring to correcting a patient’s spinal curvature. Appropriate correction is required. 
Claim 4 recites “adjustment device for fixing”, “scanning imaging device for scanning”, “calculation unit for reading, quantizing, and calculating”, “calculation unit for calculating an adjustment solution”, and “a monitoring module for monitoring”. However, there are no corresponding structures described in the specification as performing the claimed function.  Appropriate correction is therefore required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment device for fixing”, “scanning imaging device for scanning”, “calculation unit for reading, quantizing, and calculating”, “calculation unit for calculating an adjustment solution”, and “a monitoring module for monitoring” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, there are no corresponding structures described in the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “Freehand three-dimensional ultrasound system for assessment of scoliosis” (“Cheung”).
Regarding claim 1, Nie teaches:
A method for a brace designing (Nie: Abstract) comprising following steps: 

S1, fixing a subject requiring a brace via an adjustment device comprising one or more adjustment head provided with a force sensor (Nie: page 3, “pad. The pad was developed
by extruding the chosen subsurfaces 3 mm thickness (Fig. 3). The material of the exterior brace and the pad”, “Contact surfaces were located on the exterior surfaces of the ribs, the sternum, the abdomen wall, and of the pelvis. The target surfaces were located on the interior surfaces of
the brace and of the pads. These elements allowed status change when in contact, large deformation capability, and sliding with the friction coefficient 0.1”; Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated. The spinal curve changes and the forces acted on the brace generated by the strap tension were evaluated and compared with the measurement”); 

S2, scanning the subject to obtain skeletal image information of the subject (Nie: Abstract, “Based on a three-dimensional patient-specific finite element model of the spine, rib cage, pelvis, and abdomen, a parametric patient-specific model of a thoracolumbosacral orthosis was
built”, page 2, “A 14-year-old male idiopathic scoliosis patient was scanned and approved by
the hospital ethics committee, from T1 to pelvis by helical CT machine…in Renji hospital…This
patient had a right-thoracic curve…with an apex at T8 and a decompensation of 15 mm on the left side. CT scan acquisition was performed with 10 mm slice thickness and a slice reconstruction interval of 1.25 mm with resolution of 512 x 512 pixels. The total slices were 513 images”); 

S3, determining an adjustment solution for implementing an adjustment with respect to the subject and a target state that is to be achieved ultimately according to the skeletal image information (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”; page 5, “The correction of coronal curvatures is better than the reported in-brace corrections. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; page 6, “Therefore, the method of the patient-specific brace design and measurement can be used to guide physicians and orthotists to optimize the configuration of the brace and the placement of pads for specific idiopathic scoliosis patient”; Figs. 2-3; any improvement is considered a target); 

S4, adjusting the subject to change skeletal structure of the subject by using the adjustment head according to the adjustment solution (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”; page 5, “The correction of coronal curvatures is better than the reported in-brace corrections 7. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; page 6, “Therefore, the method of the patient-specific brace design and measurement can be used to guide physicians and orthotists to optimize the configuration of the brace and the placement of pads for specific idiopathic scoliosis patient”; Figs. 2-3), and meanwhile detecting a magnitude (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”), direction (Nie: page 3, “2.4 Boundary Condition and Loading. The boundary conditions of the trunk model were determined according to the clinical condition. The first thoracic vertebra T1 was fixed in space in the sagittal plane and was free in the coronal plane in order to maintain the natural posture of the patient. The nodes on the coxofemoral joints were fixed in space, which can allow the pelvis to tilt”; Fig. 5 “coronal plane”, “sagittal plane”) and distribution of a force applied to the subject by the adjustment head via the force sensor (Nie:Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated”; page 4, “The pressure distribution in eight regions left axillary, right thoracic, sternum, right and left lumbars, abdominal, and right and left pelvises inside the brace was measured using eight I-Scan pressure-sensor slices”); 
S6, determining whether the skeletal structure of the subject has been adjusted to the target state according to the adjusted skeletal image information; if yes, terminating adjustment and proceeding to step S7 (Nie: Abstract, “The reduction in the coronal curvature was about 60% for a strap tension of 60 N”, any improvement is considered a target), or else, returning to step S4 (Ni: page 2, “A FE model allows us to repeat the analysis procedure by modifying the boundary conditions and loading, thus further analyzing the effect and influence of a single component within the structure investigated”); 

S7, obtaining a body surface three-dimensional shape of the subject having achieved the target state (Nie: page 3, “Fig. 3 The geometrical and FE models of the patient-specific
brace (a)… the geometry model in brace „AP view…, (b)… the FE model with strap tension „PA view…, (c)… the abdominal FE model, (d)… the brace FE model, (e)… the rib cage FE model, and
(f)… the T1-S1 FE model…”), and recording information about the magnitude, direction and distribution of the force applied to the subject by the adjustment head and detected by the force sensor Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”
page 3, “2.4 Boundary Condition and Loading. The boundary conditions of the trunk model were determined according to the clinical condition. The first thoracic vertebra T1 was fixed in space in the sagittal plane and was free in the coronal plane in order to maintain the natural posture of the patient. The nodes on the coxofemoral joints were fixed in space, which can allow the pelvis to tilt”; Fig. 5 “coronal plane”, “sagittal plane”; Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated”; page 4, “The pressure distribution in eight regions left axillary, right thoracic, sternum, right and left lumbars, abdominal, and right and left pelvises inside the brace was measured using eight I-Scan pressure-sensor slices”)  for manufacturing a corresponding brace (Nie: Abstract, “The design and biomechanical analysis methods of patient-specific brace should be useful in the design of more effective braces”; ‘for manufacturing’ is intended use and not explicitly recited in the claim).

Nie does not teach scanning again to obtain treatment/adjustment changes but Cheung does teach:
S5, scanning the subject to obtain adjusted skeletal image information of the subject (Cheung: Summary, “the reported 3-D ultrasound imaging system can potentially be used for scoliosis mass screening and frequent monitoring of progress and treatment outcome because of its radiationfree and easy accessibility feature”, Conclusion, “3-D ultrasound imaging for monitoring curve progression and treatment outcomes of scoliosis”, page 125, “The freehand 3-D ultrasound system for assessing scoliosis (Figure 1) consisted of a custom-designed supporting frame structure, ultrasound scanner EUB-8500”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Cheung (directed to scanning of treatment progression) and arrived at brace designing with scanning of treatment progression. One of ordinary skill in the art would have been motivated to make such a combination because “significant numbers of radiograph examination can be avoided by using
3-D ultrasound imaging for monitoring curve progression and treatment outcomes of scoliosis” (Cheung: Conclusion).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “Freehand three-dimensional ultrasound system for assessment of scoliosis” (“Cheung”), further in view of “A Smart Orthosis for the Treatment of Scoliosis” (“Lou”).
Regarding claim 2, Nie and Cheung do not teach but Lou does teach:
(Lou: page 1010, “The system then enters into a fast-checking mode. During this mode, fifteen samples will be taken within 30s, and the average will be compared to the acceptable range. If
the average is within the acceptable range, the system goes back to the normal sampling mode, with a sample rate of once per minute. Otherwise, air will pump into the air bladder again. These procedures will be repeated until the acceptable range is attained. However, if the pressure is beyond the acceptable range, air valve 1 will be opened for 0.5s to release the pressure on the bladder. The system enters a fast-checking mode again. The procedure repeats
until the acceptable target range is attained”; release the pressure is considered terminating the adjustment, pumping the air is considered continuing the adjustment).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie and Cheung (directed to brace designing) with Lou (directed to an automated adjustments) and arrived at brace design with automated adjustment. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “Freehand three-dimensional ultrasound system for assessment of scoliosis” (“Cheung”), further in view of “Finite Element Simulation of the Spine with Haptic Interface” (“Gibson”).
Regarding claim 3, Nie and Cheung do not teach but Gibson does teach:
The method for a brace designing according claim 1, wherein the skeletal image information in step S2 is displayed in real time for giving reference to step S3 (Gibson: Abstract, “a finite element model of the human spine that may be used to assist investigation of clinical
problems by predicting its biomechanical behaviour. We describe a combination of online real-time FE simulation supported by an offline non-linear FEA solver. Haptic feedback is provided in the real-time simulation to enhance the human-computer interaction within the system. Approximate results of spinal deformation can be obtained from the haptic online FE simulator”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie and Cheung (directed to brace designing) with Gibson (directed to real-time skeletal imaging) and arrived at brace designing with real-time skeletal imaging. One of ordinary skill in the art would have been motivated to make such a combination for “medical product design, education, surgical simulation and planning” (Gibson: Introduction).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “A Smart Orthosis for the Treatment of Scoliosis” (“Lou”).
Regarding claim 4, Nie teaches:
A system for a brace designing (Nie: Abstract) comprising: 

an adjustment device for fixing a subject requiring a brace, comprising one or more adjustment head provided with a force sensor (Nie: page 3, “pad. The pad was developed
by extruding the chosen subsurfaces 3 mm thickness (Fig. 3). The material of the exterior brace and the pad”, “Contact surfaces were located on the exterior surfaces of the ribs, the sternum, the abdomen wall, and of the pelvis. The target surfaces were located on the interior surfaces of
the brace and of the pads. These elements allowed status change when in contact, large deformation capability, and sliding with the friction coefficient 0.1”; Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated. The spinal curve changes and the forces acted on the brace generated by the strap tension were evaluated and compared with the measurement”) for detecting a magnitude (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”), direction (Nie: page 3, “2.4 Boundary Condition and Loading. The boundary conditions of the trunk model were determined according to the clinical condition. The first thoracic vertebra T1 was fixed in space in the sagittal plane and was free in the coronal plane in order to maintain the natural posture of the patient. The nodes on the coxofemoral joints were fixed in space, which can allow the pelvis to tilt”; Fig. 5 “coronal plane”, “sagittal plane”)  and distribution of a force applied to the subject by the adjustment head (Nie: Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated”; page 4, “The pressure distribution in eight regions left axillary, right thoracic, sternum, right and left lumbars, abdominal, and right and left pelvises inside the brace was measured using eight I-Scan pressure-sensor slices”);

a scanning imaging device for scanning the subject to obtain skeletal image information of the subject (Nie: Abstract, “Based on a three-dimensional patient-specific finite element model of the spine, rib cage, pelvis, and abdomen, a parametric patient-specific model of a thoracolumbosacral orthosis was built”, page 2, “A 14-year-old male idiopathic scoliosis patient was scanned and approved by the hospital ethics committee, from T1 to pelvis by helical CT machine…in Renji hospital…This patient had a right-thoracic curve…with an apex at T8 and a decompensation of 15 mm on the left side. CT scan acquisition was performed with 10 mm slice thickness and a slice reconstruction interval of 1.25 mm with resolution of 512 x 512 pixels. The total slices were 513 images”); 

a first calculation unit for reading, quantizing and calculating the skeletal image information for obtaining a corresponding current parameter and target parameter of the subject (Nie: 2.1 Thoracolumbosacral Spine Modeling, “The commercially available FE program
software ANSYS7.0 Analysis System Inc., Houston, TX was used to model the  thoracolumbosacral-pelvis segments and the rib cage”; modeling the skeletal information is considered ‘reading, quantizing and calculating’; Fig. 2 “(a) Positions of the generative curves; (b) definition of the generative curves”; page 4, “The maximum reduction in the thoracic curvature was about 60% when the strap tension was 60 N”; any improvement is considered a target); 

a second calculation unit for calculating an adjustment solution of the adjustment head for guiding an operator to adjust the subject by using the adjustment head, according to the current parameter, the target parameter, the magnitude, direction and distribution of the force (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”)
page 3, “2.4 Boundary Condition and Loading. The boundary conditions of the trunk model were determined according to the clinical condition. The first thoracic vertebra T1 was fixed in space in the sagittal plane and was free in the coronal plane in order to maintain the natural posture of the patient. The nodes on the coxofemoral joints were fixed in space, which can allow the pelvis to tilt”; Fig. 5 “coronal plane”, “sagittal plane”; Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated”; page 4, “The pressure distribution in eight regions left axillary, right thoracic, sternum, right and left lumbars, abdominal, and right and left pelvises inside the brace was measured using eight I-Scan pressure-sensor slices”) applied to the subject by the adjustment head and detected by the force sensor (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”; page 5, “The correction of coronal curvatures is better than the reported in-brace corrections. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; page 6, “Therefore, the method of the patient-specific brace design and measurement can be used to guide physicians and orthotists to optimize the configuration of the brace and the placement of pads for specific idiopathic scoliosis patient”; Figs. 2-3; any improvement is considered a target); 

and obtain the body surface three-dimensional shape of the subject by using a body surface three-dimensional shape obtaining device (Nie: page 3, “Fig. 3 The geometrical and FE models of the patient-specific brace (a)… the geometry model in brace „AP view…, (b)… the FE model with strap tension „PA view…, (c)… the abdominal FE model, (d)… the brace FE model, (e)… the rib cage FE model, and (f)… the T1-S1 FE model…”), 

Nie does not teach monitoring to obtain treatment/adjustment changes but Lou does teach:
a monitoring module for monitoring whether the current parameter is consistent with the target parameter (Lou: page 1009, “A Load Monitoring System”; page 1009, “The acceptable range is defined as 80% to 120% of the target level. The high range is defined as the force level above 120% of the target level, while the low range is less than 80% of the target level”);  

if yes, sending out a termination signal to prompt the operator to terminate the adjustment or else sending out an operation signal to prompt the operator to continue the adjustment (Lou: page 1010, “The system then enters into a fast-checking mode. During this mode, fifteen samples will be taken within 30s, and the average will be compared to the acceptable range. If
the average is within the acceptable range, the system goes back to the normal sampling mode, with a sample rate of once per minute. Otherwise, air will pump into the air bladder again. These procedures will be repeated until the acceptable range is attained. However, if the pressure is beyond the acceptable range, air valve 1 will be opened for 0.5s to release the pressure on the bladder. The system enters a fast-checking mode again. The procedure repeats
until the acceptable target range is attained”; release the pressure is considered terminating the adjustment, pumping the air is considered continuing the adjustment).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Lou (directed to an automated adjustments) and arrived at brace design with automated adjustment. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).

Regarding claim 5, Nie does not teach but Lou does teach:
The system for a brace designing according to claim 4, wherein further comprises an alarm device for reading information about the magnitude of the force applied to the subject by the adjustment head and detected by the force sensor, and sending out an alarm signal to prompt the operator to terminate the adjustment when the magnitude of the force applied to the subject by the adjustment head and detected by the force sensor is larger than a targeted value (Lou: page 1009, “This system also has a tension indicator, consisting of one green (acceptable range) and two red light emitting diodes (LED) (one for high and one for low range), that provides information to patients regarding how tightly they wear their orthoses. The
indicator is used when the patient first dons the orthosis. A physician or an orthotist sets the prescribed pad load (target level) after the force transducer is installed, and the subject
dons his/her orthosis. The acceptable range is defined as 80% to 120% of the target level. The high range is defined as the force level above 120% of the target level, while the low range is less than 80% of the target level”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Lou (directed to force alarms) and arrived at brace design with force alarms. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).

Regarding claim 6, Nie does not teach but Lou does teach:
The system for a brace designing according to claim 5, wherein the adjustment head is controlled by a first mechanical device having a brake module for receiving the alarm signal, wherein the first mechanical device stops running when the brake module receives the alarm signal (Lou: page 1009, “This system also has a tension indicator, consisting of one green (acceptable range) and two red light emitting diodes (LED) (one for high and one for low range), that provides information to patients regarding how tightly they wear their orthoses. The
indicator is used when the patient first dons the orthosis. A physician or an orthotist sets the prescribed pad load (target level) after the force transducer is installed, and the subject
dons his/her orthosis. The acceptable range is defined as 80% to 120% of the target level. The high range is defined as the force level above 120% of the target level, while the low range is less than 80% of the target level”; page 1010, “The system then enters into a fast-checking mode. During this mode, fifteen samples will be taken within 30s, and the average will be compared to the acceptable range. If the average is within the acceptable range, the system goes back to the normal sampling mode, with a sample rate of once per minute. Otherwise, air will pump into the air bladder again. These procedures will be repeated until the acceptable range is attained. However, if the pressure is beyond the acceptable range, air valve 1 will be opened for 0.5s to release the pressure on the bladder. The system enters a fast-checking mode again. The procedure repeats until the acceptable target range is attained”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Lou (directed to force alarms) and arrived at brace design with force alarms. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).

Regarding claim 7, Nie does not teach but Lou does teach:
The system for a brace designing according to claim 6, wherein the first mechanical device has a first numerical control module for receiving signals sent by the monitoring module, wherein when the first numerical control module receives the termination signal, the first mechanical device stops running, while when the first numerical control module receives the operation signal, the first mechanical device reads the adjustment solution calculated by the second calculation unit and controls the adjustment head to adjust the subject according to the (Lou: page 1009, “This system also has a tension indicator, consisting of one green (acceptable range) and two red light emitting diodes (LED) (one for high and one for low range), that provides information to patients regarding how tightly they wear their orthoses. The indicator is used when the patient first dons the orthosis. A physician or an orthotist sets the prescribed pad load (target level) after the force transducer is installed, and the subject dons his/her orthosis. The acceptable range is defined as 80% to 120% of the target level. The high range is defined as the force level above 120% of the target level, while the low range is less than 80% of the target level”; page 1010, “The system then enters into a fast-checking mode. During this mode, fifteen samples will be taken within 30s, and the average will be compared to the acceptable range. If the average is within the acceptable range, the system goes back to the normal sampling mode, with a sample rate of once per minute. Otherwise, air will pump into the air bladder again. These procedures will be repeated until the acceptable range is attained. However, if the pressure is beyond the acceptable range, air valve 1 will be opened for 0.5s to release the pressure on the bladder. The system enters a fast-checking mode again. The procedure repeats until the acceptable target range is attained”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Lou (directed to force alarms) and arrived at brace design with force alarms. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).

Regarding claim 8, Nie teaches:
The system for a brace designing according to claim 4, wherein the scanning imaging device is controlled by a second mechanical device comprising a second numerical control module for receiving signals sent by the monitoring module (Nie: Fig. 1, “The patient CT scout images”); wherein when the second numerical control module receives a termination signal, the scanning imaging device stops running, while when the second numerical control module receives an operation signal, the second mechanical device controls the scanning imaging device to scan the subject for obtaining the skeletal image information of the subject (Nie: page 2, “The aim of this study was to construct one complete thoracolumbosacral scoliosis model based on computerized tomography CT data, to present a design method of patient-specific
brace, to simulate the individual brace treatment, to measure the brace forces under three standard strap tensions, and to compare with the data obtained with the I-Scan measurement system”; page 5, “Figure 6 shows the forces generated by the brace and the forces measured with the I-Scan measurement system for the three standard strap tensions 20 N, 40 N, and 60 N”).

Regarding claim 9, Nie teaches:
The system for a brace designing according to claim 4, wherein the body surface three-dimensional shape obtaining device obtains the body surface three-dimensional shape of the subject by obtaining a cross-sectional view of the subject and a spatial position of each cross-sectional view (Nie: page 2, “In the z-axis direction of the FE model, nine cross sections, which can depict the characteristics of the patient, were chosen Fig. 2(a). On each cross section, seven parameters were used to depict the characteristics in different transverse planes Fig. 2(b). For each cross section, the nodes located on the transverse slice of the patient-specific FE model”).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “A Smart Orthosis for the Treatment of Scoliosis” (“Lou”), further in view of “Development of a Flexible Imaging Probe integrated to a Surgical Telerobot System: Preliminary Remote Control Test and Probe Design” (“Velasquez”).
 Regarding claim 10, Nie and Lou teach a sensor but Velasquez teaches:
The system for a brace designing according to claim 4, wherein the scanning imaging device comprises a flexible imaging probe attached to a body surface of the subject (Velasquez: page 896, “Flexible Imaging Probe Development”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie and Lou (directed to brace designing) with Velasquez (directed to a flexible imaging probe) and arrived at brace designing with a flexible (Velasquez: Introduction).



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Control of a Pneumatic Orthosis for Upper Extremity Stroke Rehabilitation”: describes the low level force controller and high level controller for patient interaction.
“Smart Knee Brace Design With Parallel Coupled Compliant Plate Mechanism and Pennate Elastic Band Spring”: semi-active design, structural stiffness reconfigurability is exploited to allow for changes of preload of the PEB spring to provide force and torque customization capability. The systematic study of both aspects (passive and semi-active) upon the performance of PCCP/PEB system is verified by a lightweight 3D printed physical brace prototype. 
US 2010/0138193: method for fabricating the custom device includes marking a body with reference points and/or other indicators. Multiple images of the body from multiple angles are then obtained. The images are used to determine the contours of the body and the other 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003.  The examiner can normally be reached on Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NITHYA J. MOLL/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129